Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 12, 13, 17 and 20 are currently pending in the instant application.  Applicants have cancelled claims 1-11, 14-16, 18 and 19 and amended claims 12, 13 and 20 in an amendment filed on September 10, 2022.  Claims 12, 13 and 17 are rejected and claim 20 is considered allowable in this Office Action.

I.	Response to Remarks
Applicants’ amendment, filed on September 10, 2022, has overcome the provisional rejection of claims 1-4 under 35 USC 101 as claiming the same invention as that of claims 1-4 of copending application 17/061,211; the provisional ODP rejection of claims 5-8 as being unpatentable over claims 1, 4 and 11 of copending application 17/061,211; the rejection of claims 1-3, 9-11 and 14-16 under 35 USC 103 as being unpatentable over Handong, et al.; the objections of claims 5-7, 12 and 13 for containing informalities; the objection of claims 9 and 19 for containing informalities and the objection of claims 17 and 18 as being dependent upon a rejected based claim.  The above rejections and objections have been withdrawn.

II.	Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  In the structural formula 
    PNG
    media_image1.png
    107
    233
    media_image1.png
    Greyscale
, variable R is defined as 
    PNG
    media_image2.png
    22
    102
    media_image2.png
    Greyscale
 and R2 is randomly substituted by 1 to 5 substituents selected from C1-C8 alkoxy and trifluoromethyl but variable R2 has not been defined to know what groups R2 can be. Therefore, claims 12, 13 and 17 are considered indefinite for not clearly defining the subject matter that is being claimed in the method. To overcome the rejection, Applicants are suggested to amend claim 12 to define what variable R2 is in the above structural formula.



III.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626